UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 94-7317



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

MORTON M. LAPIDES,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-87-123, CA-92-45-N)


Submitted:   August 6, 1996                 Decided:   August 20, 1996


Before ERVIN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Daniel I. Prywes, PEPPER, HAMILTON & SCHEETZ, Washington, D.C.;
Dale Andrew Cooter, Donna Simonek Mangold, COOTER, MANGOLD,
TOMPERT, CHAPMAN & COOTER, P.C., Washington, D.C., for Appellant.
Andrea Limmer, John J. Powers, III, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for relief pursuant to 28 U.S.C. § 2255 (1988), as amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1217, or in the alternative, for a writ of

error coram nobis pursuant to 28 U.S.C. § 1651 (1988). Appellant

also appeals the denial of his motions for judicial recusal and for

discovery. We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm on
the reasoning of the district court. United States v. Lapides, Nos.

CR-87-123; CA-92-45-N (E.D. Va. May 22, 1992; July 20, 1993; Oct.

21, 1994). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2